 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Antonio Brown,                                    No. CV-18-01267-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   City of Glendale, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendants’ motion for leave to file their summary
16   judgment motion and exhibits thereto under seal (Doc. 80). For the reasons stated below,

17   the motion is denied without prejudice.
18          The public has a general right to inspect judicial records and documents, such that

19   a party seeking to seal a judicial record must overcome “a strong presumption in favor of

20   access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). To
21   do so, the party must “articulate compelling reasons supported by specific factual
22   findings that outweigh the general history of access and the public policies favoring

23   disclosure . . . .” Id. at 1178-79 (internal quotation marks and citations omitted). The

24   Court must then “conscientiously balance the competing interests of the public and the

25   party who seeks to keep certain judicial records secret.” Id. at 1179 (internal quotation

26   marks omitted). “After considering these interests, if the court decides to seal certain
27   judicial records, it must base its decision on a compelling reason and articulate the factual
28   basis for its ruling, without relying on hypothesis or conjecture.” Id. (internal quotation
 1   marks omitted).
 2             The “stringent” compelling reasons standard applies to all filed motions and their
 3   attachments where the motion is “more than tangentially related to the merits of a case.”
 4   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096, 1101 (9th Cir. 2016). A
 5   motion for summary judgment is clearly such a motion, and the “compelling reasons”
 6   standard applies to the motion and its exhibits.
 7             Defendants state that the motion “contains confidential medical records of
 8   testifying witnesses and privileged and confidential transcripts of grand jury testimony
 9   from Officer Gonzalez.” (Doc. 80 at 1.) The motion to seal is three sentences long and
10   seeks to seal 632 pages—the entirety of the summary judgment motion and all 18
11   exhibits. Essentially, Defendants request that the Court resolve this case entirely in
12   secret.
13             Defendants have not attempted to “articulate compelling reasons supported by
14   specific factual findings that outweigh the general history of access and the
15   public policies favoring disclosure . . . .” Kamakana, 447 F.3d at 1178-79 (emphasis
16   added). Moreover, the Court notes that at least some of the exhibits the parties seek leave
17   to file under seal seem so innocuous that the Court wonders what interest Defendants
18   have in maintaining secrecy. (See, e.g., Doc. 81-11, Exh. 10.)
19             Thus, the motion is denied without prejudice. To the extent that the parties wish
20   to try again, they must include—for each document they wish to file under seal—a
21   specific description of the document and compelling reasons for sealing that document,
22   supported by specific facts. The more specific and compelling the reasons and facts
23   provided are, the more likely it is that the Court will find that compelling reasons justify
24   sealing the documents. To the extent that only portions of certain documents might
25   satisfy the Kamakana standard, such that Defendants wish to propose redactions,
26   Defendants shall lodge under seal unredacted versions in which the text which
27   Defendants wish to redact is highlighted to facilitate the Court’s review.
28             Accordingly,


                                                  -2-
 1            IT IS ORDERED denying without prejudice Defendants’ motion for leave to file
 2   its summary judgment motion and exhibits thereto under seal (Doc. 80).
 3            IT IS FURTHER ORDERED that, pursuant to LRCiv 5.6(e), the lodged
 4   documents will not be filed, but will remain under seal. The Court will extend the time
 5   provided by LRCiv 5.6(e) for Defendants to act. Defendants may, within 15 days of the
 6   entry of this Order, (1) resubmit the motion and its exhibits for filing in the public record,
 7   or (2) file a new motion to seal that conforms with the requirements delineated in this
 8   order.
 9            Dated this 26th day of December, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
